DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 6, filed 12/2/20, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art US 6,618,957 (Novak) which teaches a method of drying plant residuals from a water treatment plant with microwaves in a processing vessel while maintaining a temperature between 90-125 degrees Celsius.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,618,957 (Novak).
	Regarding claim 1, Novak discloses a method for treating residuals from a water treatment plant comprising the steps of:
	obtaining plant residuals from a water treatment plant (C2 L42-45; C4 L9-14) in a processing vessel (12), and
	irradiating the plant residuals in the processing vessel using microwave radiation (10/20) to dry the plant residuals from the water treatment plant by controlling the temperature in the processing vessel to be between 90 and 125 degrees Celsius (Microwaves heat sample to 106C: C2 L50-53) (Chamber held at 106C: C21 L24-28) (Air within plenum held at 104.4C before entering chamber: C6 L43-46) (Exposure time and temperature control dryness: C20 L40-45;). 

	Regarding claim 3, Novak discloses that the vessel is open to the atmosphere (C6 L16-17).

	Regarding claim 9, Novak discloses a method of disposing of dried plant residuals by land application (C1 L61-65, C2 L36-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of US 4,631,133 (Axelrod).
Regarding claim 2, Novak does not specify that the processing vessel comprises ceramic, refractive or china materials. 
Axelrod teaches a waste treatment method using microwaves, the method including a processing vessel (12) with internal components (54) made of ceramic (C3 L54-57).
It would have been obvious to one of ordinary skill in the art to utilize ceramic material in the processing vessel, as taught by Axelrod, so that the ceramic components/structures don’t interfere with the microwaves and are protected from damage from the microwaves.

Claims 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Novak.
	Regarding claim 6, Novak does not explicitly disclose the use of a power level between .1 and 50kW. Instead Novak discloses that a preferred power to operate the magnetron at is 75kW (C21 L1-11). However Novak also discloses that the drying process can be conducted at 

	Regarding claim 7, Novak states that the microwave magnetrons operate at a frequency of 915MHz (approximately 33cm). Regarding conversions see attached Boundless Physics reference. 

	Regarding claim 8, Novak does not explicitly disclose an irradiation interval of 5 minutes to dry the residuals to at least an 80% moisture reduction percentage. Instead Novak discloses that the exposure time can be altered based upon the material being treated (C7 L5-10) and the desired result such as moisture reduction percentage (C9 L50-57; C20 L40-45; Fig. 6). Thus, Novak recognizes that the irradiation time interval is a results effective variable. Applicant’s disclosure indicates that to achieve a desired result (moisture reduction percentage) the irradiation interval time would be dependent upon other factors such as power level and frequency (Specification Para. 44). Therefore it would have been obvious to one of ordinary skill 

	Regarding claim 16, Novak does not explicitly disclose that the method results in at least an 80% reduction in volume or weight. Instead Novak discloses that method permits residuals to be dried to a desired state (C2 L36-49) through alteration of different factors such as drying time and power levels (C9 L50-57). Thus, Novak recognizes that factors such as drying time and power level are results effective variables which would be optimized to achieve a desired result. Applicant’s disclosure indicates that to achieve a desired result (weight or volume reduction percentage) factors such as irradiation time, power level and frequency can be altered as required (Specification Para. 44). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Novak’s method to achieve an 80% reduction in weight or volume as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)(A).

	Regarding claim 17, Novak does not explicitly disclose a method of drying the residuals to an 80% moisture reduction percentage. Instead Novak discloses a method in which a desired result (such as moisture reduction percentage) can be achieved through altering other factors such as power level, exposure time and frequency (C9 L50-57; C20 L40-45; Fig. 6). Thus, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0229728 (McPherson) is a method for treating sludge comprising drying the sludge with microwaves. 
US 2018/0085800 (Westerhoff) is a method of remediating contaminated soil by drying with microwave radiation. 
US 8,039,031 (Baianu) is a method of treating plant products with pulses of microwaves to reduce their moisture content.
US 10,751,770 (Park) is a method of remediating soil and water using microwaves.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754